Citation Nr: 0736926	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-41 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial compensable evaluation for tongue 
laceration with complex surgical repair. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active service from September 1999 to 
September 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 rating determination of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO) which, in part, granted 
service connection for a scaphoid fracture, left wrist, 
hypertension and a tongue laceration with complex surgical 
repair at a noncompensable disability rating, effective 
September 21, 2003.

In a May 2007 decision, the Board remanded this issue for 
additional development. 


FINDING OF FACT

The veteran has lost no part of his tongue, has no obvious 
scars or disfigurement of the tongue, and speaks clearly.


CONCLUSION OF LAW

The criteria for a compensable evaluation for tongue 
laceration with complex surgical repair have not been met at 
any time since the effective date of service connection.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 4.7, 
4.20, 4.114, Diagnostic Code 7299-7202 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated June 2007, the RO informed the veteran of 
the medical and other evidence needed to substantiate his 
claims for service connection and increased ratings, what 
medical or other evidence he was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
also told him that he should send VA any medical reports that 
he had.  This notice served to inform him of the need to 
submit relevant evidence in his possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
The June 2007 letter contained notice as to the elements 
required by Pelegrini and Dingess.

There was a timing deficiency with the June 2007 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

Per the May 2007 remand instructions, the veteran underwent a 
VA examination in June 2007. 

The veteran has not reported any missing VA or private 
medical records that need to be obtained.  The Board is not 
aware of any such records, nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating his claim.

Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").

Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21. 

Factual Background

In February 2003 the veteran was involved in a motor vehicle 
accident resulting in a complex through-and-through full-
thickness tongue laceration, measuring approximately 9cm.  
The veteran underwent a haemostatic tongue repair at the Pitt 
County Memorial Hospital.  The discharge diagnoses included 
complex tongue laceration.    

In July 2003 the veteran underwent a VA dental examination.  
The examiner noted that the veteran had been in a car 
accident in February 2003 which resulted in a fractured jaw 
and the loss of two teeth.  The veteran presented with 
complaints of occasional pain and partial numbness of the 
right side of his jaw and tongue.  He also had difficulty 
opening widely.  The diagnosis was healing mandibular 
fracture, parasthesia lower right side secondary to trauma, 
missing teeth 9 and 10.

In June 2007 the veteran underwent another VA examination per 
the May 2007 remand instructions.  The examiner noted that 
the veteran was recovering from a severe laceration of the 
tongue from a motor vehicle accident in February 2003.  He 
also noted the complex surgical procedure done to repair the 
tongue.  The examiner stated that an examination of the 
tongue showed no obvious scars or disfigurement.  The veteran 
had all of his tongue and spoke clearly with a slight accent.  
The veteran reported that he did not have any trouble 
masticating food.  He stated that at times his tongue felt 
heavy when eating or speaking.  After examining the veteran's 
tongue and listening to his speech, the examiner did not 
notice any problems resulting from the accident to the 
veteran's tongue.

Analysis

The veteran's tongue disability has been evaluated by analogy 
under Diagnostic Code 7299-7202 for tongue, loss of whole or 
part.  38 C.F.R. § 4.20.  Under Diagnostic Code 7202, a 30 
percent evaluation is warranted for loss of the tongue, in 
whole or part with marked speech impairment.  A 60 percent 
evaluation is warranted for loss of one-half or more of the 
tongue.  A 100 percent disability evaluation is warranted for 
loss of the tongue in whole or part with inability to 
communicate by speech. 

The evidence does not demonstrate partial or whole loss of 
the tongue or marked speech impairment at any time since the 
effective date of service connection.  The July 2007 examiner 
found that the veteran had all of his tongue and was able to 
speak clearly.  The earlier clinical records report no loss 
of tongue or impairment in speech.  The veteran has also 
reported no loss of tongue or impaired speech.  There is, 
thus, no evidence of a partial or whole loss of tongue with 
any speech impairment such as is necessary for a compensable 
evaluation.

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran has not alleged, 
nor is there other evidence, that the service connected 
tongue disability causes marked interference in employment; 
nor has it required any, let alone frequent, periods of 
hospitalization.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. 38 C.F.R. § 
3.321(b)(1).

As the preponderance of the evidence is against the claim for 
a compensable evaluation, the benefit-of-the-doubt doctrine 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990); 38 C.F.R. §§ 4.7, 4.21. 


ORDER


Entitlement to an initial compensable evaluation for tongue 
laceration with complex surgical repair is denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


